DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on November 23rd , 2021 have been entered.
The previously raised claims rejections have been withdrawn in light of the amendment submitted by Applicant on November 23rd , 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first end of the first weft of human hair is disposed between and coupled to opposing elongate lengths of the first connection strip” in claim 13 and “the first end of the second weft of human hair is disposed between and coupled to opposing elongate lengths of the second connection strip” in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure For examination purposes and as best understood by the examiner from the drawings, claim 13 will be interpreted by “the first end of hair is coupled to opposing elongate length of the first connection strip”, and claim 14 will be interpreted by “the first end of the second hair is coupled to opposing elongate length of the second connection strip”. Correction or clarification is required to overcome this issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, and 13-14 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated  by Stoka (US 20160206031 A1).
Regarding claim 1, Stoka discloses an eyelash extension apparatus, comprising: a first connection strip (Fig. 7, 14) made from one or more of a flexible or rigid solid material ( Para. 0009); a first human hair (12) (Para. 0010) is coupled to the first connection strip (14) at a first end of the first human hair (See annotated Fig. 7 below); and a first set of magnets (26) coupled to the connection strip (See annotated Fig. 7 below).  

    PNG
    media_image1.png
    457
    502
    media_image1.png
    Greyscale

Regarding claim 2, Stoka discloses the claimed invention of claim 1. Stoka further discloses a second connection strip (24) made from a flexible or rigid solid material (Para. 0009); and a second set of magnets (28) coupled to the second connection strip (24) (Fig. 6), wherein the second connection strip (24) corresponds to the first connection strip (14) (Fig. 6) and the second set of magnets (28) are positioned to magnetically couple to the first set of magnets (26) to engage, grip, pinch, squeeze, 

    PNG
    media_image2.png
    546
    454
    media_image2.png
    Greyscale

Regarding claim 3, Stoka discloses the claimed invention of claim 2. Stoka further discloses a second human hair (Para. 0010 and annotated Fig. 6 above) is coupled to the second connection strip (24) at the first end of the second human hair (See annotated Fig. 6 above).  
Regarding claim 13, Stoka discloses the claimed invention of 1. Stoka further discloses the first end of the first human hair is coupled to opposing elongate length of the first connection strip (See annotated Fig. 7 above).  
Regarding claim 14, Stoka discloses the claimed invention of 3. Stoka further discloses the first end of the second human hair is coupled to opposing elongate lengths of the second connection strip (24) (See annotated Fig. 6 above).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Stoka (US 20160206031 A1) in view of Tagatz (US 20100306895 A1).
Regarding claim 4, Stoka discloses the claimed invention of claim 1. Stoka further discloses the magnet sets are neodymium magnets (Para. 0011). However, Stoka does not specifically disclose magnets of the first set of magnets are nickel-plated neodymium magnets.  
Tagatz teaches a salon cap with adjustable magnetic channel closure with magnet set of magnets are nickel plated neodymium magnets (Para. 0032) so that the Magnetic components 10a, 10b, 10c and 10d are positioned so that magnetic component 10a aligns with magnetic component 10b when reinforced tab 20a is folded and magnetic component 10c aligns with magnetic component 10d when reinforced tab 20b is folded (Paragraph 0031), and to provide a secure attachment. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the magnetic sets of  Stoka with magnet sets made of  nickel plated neodymium as taught by Tagatz so that that the Magnetic components 10a, 10b, 10c and 10d are positioned so that magnetic component 10a aligns with magnetic component 10b when reinforced tab 20a is folded and magnetic component 
Regarding claim 7, Stoka discloses the claimed invention of claim 2. Tagatz further teaches the magnets of the second set of magnets are nickel plated neodymium magnets (Para. 0032). 

Claims 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stoka (US 20160206031 A1) in view of Ra (US 20010037813 A1).
Regarding claim 5, Stoka discloses the claimed invention of claim 1. Stoka does not disclose the first connection strip (14) is coupled to the first hair via a high strength bonding agent.
Ra teaches an attachable hair extension with high strength bonding agent (Fig. 2 # 17. Para. 0021 & Para. 0027) (The examiner interprets high strength bonding agent by adhesive 17 which is a glue with strong bonding strength and water resistant) so that the adhesive must be strong in its bonding strength, flexible after drying, water resistant, chemical resistant and heat resistant. The adhesive must be nontoxic and non-hypoallergenic on skin contact (para. 0027).
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the adhesive attachment of Stoka to be made with high strength bonding agent as taught by Ra so that the adhesive must be strong in its bonding strength, flexible after drying, water resistant, chemical resistant and heat resistant. The adhesive must be nontoxic and non-hypoallergenic on skin contact.
Regarding claim 8, Stoka discloses the claimed invention of claim 3. Stoka does not disclose the second connection strip (24) is coupled to the second human hair via a high strength bonding agent. Ra further teaches the high strength bonding agent (Fig. 2 # 17. Para. 0021 & Para. 0027) (The examiner interprets high strength bonding agent by adhesive 17 which is a glue with strong bonding strength and water resistant).
Regarding claim 6, Stoka discloses the claimed invention of claimed 1. Stoka further discloses the first set of magnets (26) is coupled to the first connection strip (14) via an adhesive (Para. 0035), but it is silent to attachment via a high strength bonding agent.
	Ra teaches an attachable hair extension with high strength bonding agent (Fig. 2 # 17. Para. 0021 & Para. 0027) (The examiner interprets high strength bonding agent by adhesive 17 which is a glue with strong bonding strength and water resistant) so that the adhesive must be strong in its bonding strength, flexible after drying, water resistant, chemical resistant and heat resistant. The adhesive must be nontoxic and non-hypoallergenic on skin contact (para. 0027).
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the adhesive attachment of Stoka to be made with high strength bonding agent as taught by Ra so that the adhesive must be strong in its bonding strength, flexible after drying, water resistant, chemical resistant and heat resistant. The adhesive must be nontoxic and non-hypoallergenic on skin contact.
Regarding claim 9, Stoka discloses the claimed invention of claimed 2. Stoka does not disclose the second set of magnets (28) is coupled to the second connection strip (24) via a high strength bonding agent.  Ra further teaches the high strength bonding agent .

Claims 1-3, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Maman (US 10010125 B1) in view of Hazan (US 20180070664 A1).
Regarding claim 1, Maman discloses a hair extension apparatus, comprising: a first connection strip (Fig. 9-10, 214) made from one or more of a flexible or rigid solid material (Abstract and claim 8) ; a first human hair (Fig. 9-10, 212) is coupled to the first connection strip (Fig. 9-10) at a first end of the first human hair (Fig. 9-10). Maman further discloses the human hair (Fig. 20, 412) is connected to  connecting strips (Fig. 20, 416), and the connection strips (416) are foldable via connecting element (420), and that connection strips are mechanically connected.
Maman does not disclose a first set of magnets coupled to the connection strip.
Hazan teaches a hair accessories and method for attaching hair extension using a male snap member includes a first magnet and the female snap member includes a second magnet (Para.0015), to provide a magnetic force between the magnets biasing the stem member to substantially align with the aperture (Para. 0015).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the mechanical closing mechanism of Maman with the magnetic attraction as taught by Hazan to provide a magnetic force between the magnets biasing the stem member to substantially align with the aperture.
Regarding claim 2, Maman discloses the claimed invention of claim 1. Maman further discloses a second connection strip (418) made from a flexible material (Abstract and claim 8), wherein the second connection strip (418) corresponds to the first connection 
Regarding claim 3, Maman discloses the claimed invention of claim 2. Maman further discloses a second human hair (412) is coupled to the second connection strip (418) at the first end of the second human hair (Fig. 20). 
Regarding claim 13, Maman discloses the claimed invention of 1. Maman further discloses the first end of the first human hair (412) is coupled to opposing elongate length of the first connection strip (416) (Fig. 20).  
Regarding claim 14, Maman discloses the claimed invention of 3. Maman further discloses the first end of the second human hair (412) is coupled to opposing elongate lengths of the second connection strip (418) ( Fig. 20).  
Regarding claim 15, Maman discloses the claimed invention of claim 1. Maman further discloses the first connection strip (Fig. 20, 414 and 418) is foldable back on itself to form two layers of human hair (412) from the first human hair ( Fig. 20).  
Regarding claim 16, Maman discloses the claimed invention of claim 15. Maman further discloses when the first connection strip is foldable back on itself (Fig. 20, 414 and 418) to form a fold in a middle of the first connection strip (Fig. 20, 420). Hazan further teaches corresponding magnets on opposing sides of the fold magnetically couple (Para. 0111).

Response to Arguments
Applicant's arguments filed 11-23-2021 have been fully considered but they are not persuasive for the following reasons below:
Applicant’s Argument:
The applicant alleges in page 6 of his remarks that the noted features below are not described by the cited reference Stoka “a first weft of human hair coupled together at a first end at the first connection strip”.

Examiner’s Response: 
The examiner notes that the connection strip (14) has a thin and long shape made of flexible material (Para. 0009 & Fig. 7). The eyelash hair is made from human hair (Para. 0010) and coupled to the surface of the connection strip (14) along its elongated lateral length. The first end of the human hair is coupled at the first end (as shown below) at the first connection strip. Therefore, it meets the limitation above. 

    PNG
    media_image1.png
    457
    502
    media_image1.png
    Greyscale

In addition, the examiner notes that Fig. 6 shows multiple of connection strips (14, 24)  connecting through magnetic elements with similar structure shown above in Fig. 7, such that a second human hair is coupled to the second connection strip 24 at a first 

    PNG
    media_image3.png
    546
    454
    media_image3.png
    Greyscale

Furthermore, regarding the applicant argument above, the examiner provided the applicant with an additional new references of Maman (US 10010125 B1) in view of Hazan (US 20180070664 A1) that address the applicant remarks. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/KARIM ASQIRIBA/Examiner, Art Unit 3772

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772